DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. Applicant first argues that the art of Sa does not disclose any indication that this capsule is the size to go inside of a cow. The Examiner notes that since the capsule of Sa is ingestible by a human, it would be ingestible by a cow. Further, in regards to the term bolus, is is defined as a small mass which is exactly what is shown in Sa. Next the Applicant argues that one of ordinary skill would not use an anchor to implant a capsule for permanent retention. The Examiner respectfully disagrees. An anchor, which would attach to the tissue, would actually ensure permeant retention. 
	The Applicant argues that the art of Sa discloses a power source that would not be capable of prolonged operation. The Examiner disagrees. The art of Sa discloses using a battery as the power source. Since the capsule of Sa is arranged to be retained (via the anchor) in the body, the power source would be capable of providing operation that is prolonged. 
	The Applicant further argues that the art of Sa does not disclose a corrosion resistant material covering the capsule and only discloses the battery being corrosion resistant. The Examiner points to Par. 0027 where Sa discloses the capsule is covered in silicone which is corrosion resistant. The Applicant then states that this silicone would not be sufficient to resist rupture in the esophagus. The Examiner notes that if the capsule covered in silicone, as disclosed by Sa, is capable of resisting rupture in a human’s esophagus then it would be capable of resisting rupture in a cow. 
	Next the Applicant argues that the art of Sa nor Ganz does not disclose using light in the normal range as disclosed by the Applicant. The Examiner respectfully disagrees. In the amended claims, the Applicant says the light is in a wavelength between 400-700nm. In Sa, it is disclosed that a wavelength of 630-660nm is used, which falls in the range of 400-700nm. 
	In regards to claims 2, 14, and 20, the Applicant argues that the art of Surrenti does not disclose permanent retention of the capsule. However, the Examiner notes that Surrenti is not relied on for this aspect of the claim. The same argument applies for claims 6-8 and 12.
	In regards to claim 13, the Applicant argues that the art of Mann (which is used to show that balling guns are commonly used for veterinary purposes) does not disclose permanent retention of a capsule. However, the Examiner notes that Mann is not relied on for this aspect of the claim. 
	In regards to claims 16 and 18, the Applicant argues that the art of Park does not disclose the two capsules being attached with a moveable module. The Examiner respectfully disagrees and points to Fig 10 and 11, element 350 which allows for movement of the two capsules. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim stated “the radiation emitted by the at least one light source passes through the case without attenuation”, however this is not supported by the specification and therefore constitutes as new matter.  The specification describes transparency but this is not the same as without attenuation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 11, The term “sufficient” to describe the size and density of the capsules is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 12-15 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3, 5, 9, 11, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sa (US 20210128933 A1) in view of Ganz (US 20010049464 A1).
	In regards to claim 1, Sa discloses a light capsule that is retained in a ruminant reticulorumen, comprising a luminaire bolus (Par. 0002 discloses a light device/capsule that is capable of going inside of the body. Since the size of this capsule is configured to go inside of the human body, it would be capable of being retained inside of a ruminant reticulorumen. Further, a bolus is defined as a small rounded mass and the light capsule of Sa would fall in this description.) formed of:
at least one a case made of a corrosion resistant material (Par. 0027 and Fig 1 show a hollow case [40] made of silicone, i.e. a corrosion resistant material); 
and within the at least one case: 
at least one energy source (Par. 0027 discloses the inclusion of a battery [50]); 
and at least one light source emitting a radiation having a peak wavelength between 400 nm and 700 nm (Par. 0027 discloses a light irradiation source [30] and Par. 0028 discloses using a wavelength between 630-660nm, thus falling into the range disclosed by the applicant.); 
and the radiation emitted by the at least one light source passes through the case without attenuation (Abstract discloses the light source is configured to irradiate the target tissue, thus the light would be capable of passing through the case);
and a controller (Par. 0038 discloses a board unit with a control module); 
the light capsule being configured for permanent retention and prolonged operation in the reticulorumen (Since the art of Sa has all of the physical elements disclosed by the claim and is covered in a corrosive resistant material it would be capable of permanent retention. Also, the device comprises a battery [50] thus prolonged operation could take place.).
Sa does not disclose wherein the radiation is inactivating microbes. However, in the same field of endeavor, Ganz discloses an radiation device for placement inside of the body that can inactivate microorganisms in the stomach or body cavity (Abstract and Par. 0002) for the purpose of eliminating pathogenic microorganisms within or supported upon the lining of a body cavity of a patient.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Sa and modified it by having the radiation inactivate microbes within the patient, as taught and suggested by Ganz for the purpose of eliminating pathogenic microorganisms within or supported upon the lining of a body cavity of a patient.
	In regards to claim 3, the combined teachings of Sa and Ganz as applied to claim 1 discloses the light capsule of Claim 1, wherein a continuous biocompatible material envelopes the at least one case, having a strength sufficient to resist rupture (Sa: Par 0027 discloses the use of silicon to cover the capsule which is biocompatible).
	In regards to claim 5, the combined teachings of Sa and Ganz as applied to claim 1 discloses the light capsule of Claim 1 wherein a communication unit is positioned in the capsule, configured to receive through wireless communication information that operates the capsule (Sa: Par. 0038 discloses a communication module inside the capsule that can communicate with an external device via wireless radio frequency).
	In regards to claim 9, the combined teachings of Sa and Ganz as applied to claim 1 discloses the light capsule of Claim 1 further comprising one or a plurality of flat, round, or wing shaped appendages attached to the capsule (Sa: Par. 0029 and Fig. 1 shows anchor elements [17] attached to the outside of the device).
	In regards to claim 11, Sa discloses a method to inactivate a quantity of microbes within a reticulorumen of a ruminant animal (Par. 0002 discloses a light device/capsule that is capable of going inside of the body. Since the size of this capsule is configured to go inside of the human body, it would be capable of being retained inside of a ruminant reticulorumen. Sa does not explicitly disclose the radiation inactivating the microbes) comprising: 	
a) positioning a capsule with sufficient size and density to be permanently retained into the reticulorumen (Since the size of this capsule is configured to go inside of the human body, it would be capable of being retained inside of a ruminant reticulorumen); 
and b) defining at least one interior space of the capsule with a corrosion resistant shell (Par. 0027 and Fig 1 show a hollow case [40] made of silicone, i.e. a corrosion resistant material); 
c) including at least one light source in the at least one interior space (Par. 0027 discloses a light irradiation source [30]); 
d) energizing the at least one light source with a prolonged operation energy source (Par. 0027 discloses the inclusion of a battery [50]); 
e) controlling the at least one light source (Par. 0038 discloses a board unit with a control module); 
f) emitting wavelengths between 400 nm and 700 nm into the reticulorumen (Par. 0028 discloses using a wavelength between 630-660nm, thus falling into the range disclosed by the applicant.);
g) transmitting substantially all of the wavelengths through the corrosion resistant shell into an area of the reticulorumen (Claim 1 discloses the radiation being emitted by the light source into the body. Abstract discloses the light source is configured to irradiate the target tissue, thus the light would be capable of passing through the case).
Sa does not disclose wherein the radiation is inactivating microbes. However, in the same field of endeavor, Ganz discloses a radiation device for placement inside of the body that can inactivate microorganisms in the stomach or body cavity (Abstract and Par. 0002) for the purpose of eliminating pathogenic microorganisms within or supported upon the lining of a body cavity of a patient.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Sa and modified it by having the radiation inactivate microbes within the patient, as taught and suggested by Ganz for the purpose of eliminating pathogenic microorganisms within or supported upon the lining of a body cavity of a patient.
	In regards to claim 15, the combined teachings of Sa and Ganz as applied to claim 11 discloses the method according to claim 11, wherein the device is configured to emit light with peak wavelength between 500 and 850 nanometers (Sa: Par. 0028 discloses the light source can emit a wavelength of 630-660nm)
	In regards to claim 19, the combined teachings of Sa and Ganz as applied to claim 1 discloses the light capsule of Claim 1, wherein the device is configured to emit light with peak wavelength between 200 and 850 nanometers (Sa: Par. 0028 discloses the light source can emit a wavelength of 630-660nm).
6.	Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sa in view of Ganz as applied above and in further view of Surrenti (US 20120226335 A1).
	In regards to claim 2, the combined teachings of Sa and Ganz as applied to claim 1 discloses the light capsule of Claim 1, except for the light capsule being further configured with a heat sink for thermal energy control.
	However, in the same field of endeavor, Surrenti discloses an ingestible light capsule for providing radiation that includes a heat sink (Par 0041) for the purpose of regulating the temperature from the light and energy sources.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Sa and Ganz and modified them by having the device comprise a heat sink, as taught and suggested by Surrenti, for the purpose of regulating the temperature from the light and energy sources.
	In regards to claims 14 the combined teachings of Sa and Ganz as applied to claim 11 discloses the method according to claim 11, except for wherein the device is configured to emit light with peak wavelength between 250 and 500 nanometers.
However, in the same field of endeavor, Surrenti discloses an ingestible light capsule for providing radiation in a range of 405nm or 630nm (Abstract) for the purpose of emitting a wavelength that will eliminate microorganisms in the body.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Sa and Ganz and modified them by having the device emit radiation in a wavelength between 250-500 nm, as taught and suggested by Surrenti for the purpose of emitting a wavelength that will eliminate microorganisms in the body.
7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sa in view of Ganz as applied above and in further view of Bourke (US 20190134419 A1).
	The combined teachings of Sa and Ganz as applied to claim 3 discloses the light capsule of Claim 3, except for wherein an ultrasonic transducer is located inside or adjacent to the continuous biocompatible envelope, the ultrasonic transducer capable of being activated to clean the biocompatible envelope surface.
	However, in the same field of endeavor, Bourke discloses a device for emitting radiation inside a body cavity of a human or animal wherein there is an ultrasonic transducer attached to the device (Par. 0496) for the purpose of generating an ultrasonic standing wave to clean the walls of the device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Sa and Ganz and modified them by having the device comprise a transducer, as taught and suggested by Bourke, for the purpose of generating an ultrasonic standing wave to clean the walls of the device.
8.	Claims 6-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sa in view of Ganz as applied above and in further view of Ben-Yehuda (US 20140005758 A1).
	In regards to claim 6, the combined teachings of Sa and Ganz as applied to claim 1 discloses the light capsule of Claim 1, except for wherein the device has at least one sensor unit configured to measure at least one parameter of a biological state of the ruminant reticulorumen, with at least one measurement communicated to a data control unit.
	However, in the same field of endeavor, Ben-Yehuda disclose an ingestible light capsule that provides radiation wherein there is a sensor that can sense the pH of the body (Par. 0134) for the purpose of communicating with an external device the position of the capsule in the body (Par. 0176).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Sa and Ganz and modified them by having the device comprise a sensor, as taught and suggested by Ben-Yehuda, for the purpose of communicating with an external device the position of the capsule in the body (Par. 0176).
	In regards to claim 7, the combined teachings of Sa, Ganz, and Ben-Yehuda as applied to claim 6 discloses the light capsule of Claim 6, wherein the data control unit determines activation of the light sources (Sa: Par. 0038 discloses the control module determines the activation of the light).
	In regards to claim 8, the combined teachings of Sa, Ganz, and Ben-Yehuda as applied to claim 6 discloses the light capsule of Claim 6, wherein the data control unit sends data to a communication unit in the capsule configured to a) transmit through wireless communication the control unit data, and b) receive through wireless communication information that operates the capsule  (Sa: Par. 0038 discloses a communication module inside the capsule that can communicate with an external device via wireless radio frequency in regards to operating the light source).
	In regards to claim 12, the combined teachings of Sa and Ganz as applied to claim 1 discloses the method according to claim 11, further providing a user accessing data utilizing a radio frequency communication device (Sa: Par. 0038 discloses transmitting data via radio frequency). The combined teachings do not disclose at least one sensor for obtaining biological data of the reticulorumen, the at least one sensor having a data storage capability, and a user accessing the at least one sensor data. 
	However, in the same field of endeavor, Ben-Yehuda disclose an ingestible light capsule that provides radiation wherein there is a sensor that can sense the pH of the body (Par. 0134) for the purpose of communicating with an external device the position of the capsule in the body (Par. 0176).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Sa and Ganz and modified them by having the device comprise a sensor, as taught and suggested by Ben-Yehuda, for the purpose of communicating with an external device the position of the capsule in the body (Par. 0176).
9.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sa in view of Ganz as applied above and in further view of Mann (US 4637816 A)
	The combined teachings of Sa and Ganz discloses the method according to claim 11,  except for wherein the device is introduced to the reticulorumen of the animal by discharging the device into the upper esophagus of the animal using a balling gun.
	However, in the same field of endeavor, Mann discloses the use of a balling gun to administer medication/capsules deeper into the mouth (Abstract and Col. 1, lines 10-15) for the purpose of ensuring the medication/capsules are swallowed. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Sa and Ganz and modified them by having the capsule placed into the ruminant via a balling gun, as taught and suggested by Mann, for the purpose of ensuring the medication/capsules are swallowed.
10.	Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sa (US 20210128933 A1) in view of Ganz (US 20010049464 A1) and in further view of Park (KR 100998722 B1). 
	In regards to claim 16, Sa disclose light capsule that is retained in a ruminant reticulorumen, comprising a luminaire bolus having sufficient density to be permanently retained in a ruminant reticulorumen (Par. 0002 discloses a light device/capsule that is capable of going inside of the body. Since the size of this capsule is configured to go inside of the human body, it would be capable of being retained inside of a ruminant reticulorumen. Further a bolus is defined as a small mass thus the capsule of Sa would fall under this) formed of: 
a case, containing at least one light source emitting radiation between 400 nm and 700 nm into the reticulorumen (Par. 0027 and Fig 1 show a hollow case [40] containing a light source [30] Par. 0028 for the wavelength); 
at least one corrosion resistant shell defining at least one of the cases (Par. 0027 discloses the device made of silicone, i.e. a corrosion resistant material); 
at least one energy source and at least one controller (Par. 0027 discloses the inclusion of a battery [50]); 
the controller changing the external dimensions of the luminaire (Par. 0038 discloses a board unit with a control module).
Sa does not disclose wherein the radiation is inactivating microbes. However, in the same field of endeavor, Ganz discloses a radiation device for placement inside of the body that can inactivate microorganisms in the stomach or body cavity (Abstract and Par. 0002) for the purpose of eliminating pathogenic microorganisms within or supported upon the lining of a body cavity of a patient.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Sa and modified it by having the radiation inactivate microbes within the patient, as taught and suggested by Ganz for the purpose of eliminating pathogenic microorganisms within or supported upon the lining of a body cavity of a patient.
The combined teachings of Sa and Ganz do not disclose there being two hollow cases or wherein there is a moveable module attached to at least one of the two or more hollow cases; the moveable module comprising at least one linear member and a movable axle to push apart or pull together the two or more hollow cases.
However, in the same field of endeavor, Park discloses a capsular phototherapy device wherein there are two housings/hollow cases (Fig 10 and 11) connected by a moveable module, i.e., a movable axle to push apart or pull together the two or more hollow case  (Fig 11. Element 350) for the purpose of better engaging the body with the light source.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Sa and Ganz and modified it by having the device comprise two cases connected by a motion module, as taught and suggested by Park for the purpose of better engaging the body with the light source.
	In regards to claim 18, the combined teachings of Sa, Ganz, and Park as applied to claim 16 discloses the light capsule of Claim 16, further comprising the luminaire is configured with a communications system capable of wireless transmission and reception, permitting users to control the activity of the luminaire (Sa: Par. 0038 discloses a communication module inside the capsule that can communicate with an external device via wireless radio frequency in regards to operating the light source).
11.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sa, Ganz, and Park as applied above and in further view of Ben-Yehuda (US 20140005758 A1).
	The combined teachings of Sa, Ganz, and Park as applied to claim 16 discloses the light capsule of Claim 16, except for the capsule further comprising the luminaire is configured with at least one sensor that measures biological data, and the controller responds to the at least one sensor data.
	However, in the same field of endeavor, Ben-Yehuda disclose an ingestible light capsule that provides radiation wherein there is a sensor that can sense the pH of the body (Par. 0134) for the purpose of communicating with an external device the position of the capsule in the body (Par. 0176).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Sa, Ganz, and Park and modified them by having the device comprise a sensor, as taught and suggested by Ben-Yehuda, for the purpose of communicating with an external device the position of the capsule in the body (Par. 0176).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 June 2022